


Exhibit 10.10.10

 

[Form of Letter]

 

As you are aware, in connection with your service as a member of the Board of
Directors of Walter Energy, Inc. (“Walter”), you have been granted options to
purchase shares of Walter common stock (“Options”) under the Amended and
Restated 2002 Long-Term Incentive Award Plan of Walter, as it may be amended
from time to time (the “Plan”).   In connection therewith, you have entered into
the following Award Agreements [List Outstanding Award Agreements]
(collectively, the “Outstanding Award Agreements”).  Capitalized terms used in
this letter agreement but not expressly defined herein shall have the respective
meanings ascribed to such terms in the applicable Outstanding Award Agreement.

 

Notwithstanding anything to the contrary in the Plan or the Outstanding Award
Agreements, following your Termination of Directorship for any reason (other
than by reason of termination for “cause” as determined by the Board in its sole
and absolute discretion), the Options, to the extent they become in accordance
with the terms of the Outstanding Award Agreements, shall remain exercisable
until the tenth (10th) anniversary of the Grant Date.

 

This letter agreement hereby serves as an amendment to each Outstanding Award
Agreement and shall be deemed to be a part thereof.  Except as expressly set
forth above, the Outstanding Award Agreements shall remain in full force and
effect.

 

This letter agreement shall be administered, interpreted and enforced under the
internal laws of the State of Delaware without regard to conflicts of laws
thereof.

 

 

 

WALTER ENERGY, INC.

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------
